            Case 1:21-cv-00321-GLR Document 1 Filed 02/08/21 Page 1 of 6


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


KENT BLAKE
10158 Pasture Gate Lane
Columbia, MD 21044

        Plaintiff,

v.                                                    Civil Action No.:_______________

THE UNITED STATES OF AMERICA

Serve on:      Acting Attorney General
               Monty Wilkinson
               Department of Justice
               950 Pennsylvania Avenue
               Room B-103
               Washington, DC 20530

Also Serve:    Hon. Robert K. Hur
               United States Attorney for
               Maryland
               36 S. Charles Street, 4th Floor
               Baltimore, MD 21201

Also Serve:    Thomas J. Marshall
               General Counsel &
                Executive Vice President
               United States Postal Service
               475 L'Enfant Plaza, SW
               Washington, DC 21260

       Defendant.


                                          COMPLAINT

       NOW COMES Kent Blake (hereinafter “Blake”), Plaintiff herein, by and through his

attorney, Robert E. Joyce and The Law Office of Barry R. Glazer, LLC, and sues Defendant The

United States of America (hereinafter “Defendant”) and for reasons state as follows:

                                        INTRODUCTION

       1.      Plaintiff Blake, is and at all times relevant hereto, was a resident of the State of
            Case 1:21-cv-00321-GLR Document 1 Filed 02/08/21 Page 2 of 6


Maryland.

       2.        Defendant, The United States of America (hereinafter “Defendant United States”),

is amenable under 28 U.S.C. §1346(b) to suit for damages arising from the negligent condition of

its property at the United States Postal Service office located at 10550 Little Patuxent Parkway,

Suite 190, Columbia, MD 21044 and Plaintiff Blake, and as set forth more fully below, has satisfied

the notice requirements of 28 U.S.C. §2675 (the “Federal Tort Claims Act”).

       3.         Defendant United States, at all times relevant to this complaint,

controlled the United States Postal Service and by and through its agents, servants and/or employees

was responsible for managing the conditions of its facilities, including but not limited to the interior

security gate in or near 10550 Little Patuxent Parkway, Suite 190, Columbia, MD 21044.

       4.        Defendant United States, at all times relevant to facts pertaining to this case,

exercised control over and influenced the policies, practices and customs of the United States Postal

Service, as well as the training, supervision, control and discipline of Postal workers. In addition,

Defendant United States has acted or fails to act through its policy-making officials, including, but

not limited to, the Postmaster General; the acts and edicts of these policy making official(s)

constitute the policies, practices and customs of Defendant United States.

                                  JURISDICTION AND VENUE

       5.        The claims herein are brought pursuant to the Federal Tort Claims Act (28 U.S.C.

§2671, et seq.

       6.        Jurisdiction over this case is conferred by 28 U.S.C. §1346.

       7.        Venue is properly laid in this district pursuant to 28 U.S.C. §1402(b) as the cause of

action arose in Columbia, Howard County, Maryland.

       8.        Plaintiff satisfied the notice of claim required under 28 U.S.C. §2675 by sending her


                                                   2
              Case 1:21-cv-00321-GLR Document 1 Filed 02/08/21 Page 3 of 6


completed Standard Form 95 to the appropriate agency, the United States Postal Service, via

certified mail on November 13, 2019.

         9.      The United States Postal Service sent its denial of Plaintiff’s claim on November

9, 2020.

                     COUNT I - NEGLIGENCE - PREMISES LIABILITY

         10.     Plaintiff Blake adopts and incorporates by reference each of the factual allegations

contained in Paragraphs 1 through 9 above as if fully set forth herein.

         11.     On or about October 26, 2019 Plaintiff was conducting business at the

United States Post Office location at 10550 Little Patuxent Parkway, Suite 190, Columbia, MD

21044.

         12.     The Postal Employee that Plaintiff Blake was working with left the counter, went

around the corner beyond where Plaintiff could see what she was doing and partially pulled down

the steel security gate in the customer service lobby.

         13.     Plaintiff Blake completed his transaction and walked around the corner running

directly into the partially closed steel security gate that the employee had pulled down without his

knowledge. He struck his head which knocked him immediately to the ground. Plaintiff Blake was

unable to get up from the floor for approximately 3-5 minutes.

         14.     Plantiff Blake went home and took a nap to attempt to recover. When he work up

there were 2 visible bumps on his forehead, a splitting headache and the onset of neck pain and

dizzyness. As a result, he went to the ER to be evaluated.

         15.     As a result of the negligence of the Defendant through its agents, servants and/or

employees he incurred significant medical bills and missed time from work.

         16.     Defendant United States, through its agency the United States Postal Service, was


                                                  3
            Case 1:21-cv-00321-GLR Document 1 Filed 02/08/21 Page 4 of 6


the landowner and/or manager of the facility, and, as such, Defendant had a duty to use reasonable

and ordinary care to maintain a safe premises for Plaintiff Blake and to protect Plaintiff Blake

against injury caused by an unreasonable risk which he, by exercising ordinary care, could not

discover.

       17.     The security gate was improperly positioned by the associate and therefore was

unreasonably dangerous to Plaintiff Blake as well as other members of the public who had to use

this hallway to enter and exit the post office. Furthermore, as the partially closed gate was obscured

and could not be seen from around the corner by Plaintiff Blake.

       18.     Defendant United States was aware, or in the exercise of reasonable care, should

have been aware of the existing hazard.

       19.     Defendants, and or their agents, servants, contractors and/or employees, had a duty

of care to safely and reasonably maintain a safe area for ingress and egress from the subject Post

Office for the general public and to keep these areas free from unreasonable hazards, such as

partially closed gates.

       20.     In breach of said duty, Defendants, and/or their agents, servants, contractors and/or

employees carelessly and negligently failed to insure that the gate in question was properly secured

and and safe to walk through, it failed to warn Plaintiff Blake of the danger presented, failed to

properly hire individuals or companies to perform or properly perform the duties mentioned and was

otherwise careless, reckless and negligent.

       21.     Defendants’ negligence factually and proximately caused Plaintiff Blake to suffer

serious present and future injuries to his head and neck, and to suffer great present and future mental

anguish, and present and future loss of work, wages, and property.

       22.     All such injuries suffered by Plaintiff Blake were caused solely by the negligence


                                                  4
          Case 1:21-cv-00321-GLR Document 1 Filed 02/08/21 Page 5 of 6


of the Defendants and/or their agents, servants, contractors and/or employees without any negligence

by Plaintiff Blake contributing thereto.

       WHEREFORE, Plaintiff, Kent Blake, demands that judgment be entered in his favor and

against Defendant United States, in excess of Seventy-Five Thousand Dollars ($75,000.00) together

with interest and costs, and such other and further relief as this Honorable Court deems proper.



                                                     Respectfully submitted,


                                                          /s/
                                                     Robert E. Joyce #26427
                                                     Law Office of Barry R. Glazer, LLC
                                                     P.O. Box 27166
                                                     1010 Light Street
                                                     Baltimore, MD 21230
                                                     (410) 547-8568
                                                     (410) 547-0036
                                                     Rjoyce@barryglazer.com

                                                     Attorney for Plaintiff




                                                 5
           Case 1:21-cv-00321-GLR Document 1 Filed 02/08/21 Page 6 of 6


                                   DEMAND FOR JURY TRIAL

        Plaintiff, Kent Blake, by and through undersigned counsel hereby respectfully

requests a jury trial in this matter.

                                                    Respectfully submitted,

                                                          /s/
                                                    Robert E. Joyce #26427
                                                    Law Office of Barry R. Glazer, LLC
                                                    P.O. Box 27166
                                                    1010 Light Street
                                                    Baltimore, MD 21230
                                                    (410) 547-8568
                                                    (410) 547-0036
                                                    Rjoyce@barryglazer.com

                                                    Attorney for Plaintiff




                                                6
